DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 31 August 2022, filed 10 November 2022, with respect to the rejection(s) of claim(s) 1, 3-4, 6-7, and 15 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Puri et al. (US 5270813) in view of Huang et al. (US8644395 B2).

Examiner notes Applicant argues on page 10 of their remarks “The other references do not make up for the elements of Claim 1 that are missing in Sugio”.  Examiner respectfully disagrees and respectfully submits the portion of Claim 1 formally found in now cancelled Claim 5 are still found to teach that portion of Claim 1, as found in the rejection, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 recite the limitation "the motion vector of the intra-encoded coding unit" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "a motion vector corresponding to the current coding unit" in lines 4-5.  The limitation was previously disclosed in Claim 1, from which Claim 4 depends, and it is therefore unclear if they are the same or a new one.  Examiner suggest amending Claim 4 to recite --the [[a]] motion vector corresponding to the current coding unit--.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (US 5270813) in view of Huang et al. (US8644395 B2).

Regarding Claims 1 and 15, Puri discloses a processing device and method comprising: a memory storing a video content; and a processor [Puri: Col. 9, ll. 63-64: coding statistics processor] configured to: divide a frame forming the video content into a plurality of coding units [Puri: Col. 5, ll. 55-61: A typical macroblock is composed of four contiguous 8.times.8 luminance data blocks and the two 8.times.8 chrominance data blocks corresponding to the area of the image represented by the four luminance data blocks. A slice is one horizontal row of macroblocks starting at the left edge of the picture and ending at the right edge of the picture], perform temporal prediction and spatial prediction for each of the plurality of coding units [Puri: Col. 11, ll. 52-55: These motion vectors are sent to dual/single field MC predictor 430 which, based upon these vectors, computes the prediction for both cases (one being output on line 431, and the other on line 434).] determine whether to perform intra encoding or inter encoding for the each of the plurality of coding units based on errors by temporal prediction and errors by spatial prediction [Puri: Col. 11, l. 55 through Col. 12, l. 12: Dual/single field MCP analyzer 403 compares the two predictions and selects the one that gives a lower prediction error. A dual/single.sub.-- field.sub.-- mc signal is output by dual/single field MCP analyzer 403 so that switch 432 is directed to the output of dual/single field MC predictor 430 which offers the least prediction error. Since the ccir.sub.-- compat.sub.-- slice signal is set to "1", recon slice store 425 outputs the current SIF slice to horizontal interpolator 426 (which corresponds to horizontal interpolator 109 in FIG. 1). Spatial/temporal prediction analyzer 402 compares the interpolated SIF signal (spatial prediction) with the output of dual/single field MC predictor 430 (temporal prediction) to determine which signal gives a better estimate of the input video. Spatial/temporal prediction analyzer 402 outputs a compatibility signal (s.sub.-- t.sub.-- comp) to allow the best choice of spatial or temporal prediction to be passed to inter/intra analyzer 406. Inter/intra analyzer 406 determines whether intra-coding or inter-coding is to be used by comparing the variance of the signal on line 401 to the variance of the inter prediction signal computed using the prediction signal received via line 411. An inter/intra signal is generated so as to cause switch 407 to allow whichever of these signals corresponds to the lower of the two variances to be passed to differencer 408], if it is determined that the each of the plurality of coding units is inter encoded, obtain an inter-encoded coding unit, store a motion vector of the inter-encoded coding unit in a data area and obtain additional information including the motion vector of the inter-encoded coding unit [Puri: Col. 20, ll. 28-50: A temporal prediction is arrived at as follows. Motion estimator 1636 computes frame, single field, and dual field vectors based on the picture.sub.-- type control signal, and a best match of the CCIR-601 macroblocks input on line 1601 with the decoded reference images in next and previous picture stores 1630 and 1634. The single and dual field motion vectors are sent to dual/single field MC predictor 1637, and the frame motion vectors are sent to frame MC predictor 1638. Both dual/single field MC predictor 1637 and frame MC predictor 1638 calculate temporal predictions of the video on line 1601. Dual/single field MCP analyzer 1603 selects either the dual or single field prediction, whichever has lower energy in the error signal, and generates the appropriate dual/single.sub.-- field.sub.-- mc signal to cause that prediction to be passed to switch 1640 via switch 1642. Field/frame MCP analyzer 1604 selects either the frame prediction from frame MC predictor 1638, or the field prediction provided by dual/single MCP analyzer 1603, whichever has lower energy in the error signal, and generates the appropriate field/frame.sub.-- mc signal to cause that prediction to be passed to switch 1641 via switch 1640], intra-encoded coding unit, a prediction value of the intra-encoded coding unit and obtain the additional information including the motion vector of the intra-encoded coding unit, obtained by the temporal prediction [Puri: Col. 14, ll. 59-68: Switch 1119 is closed for all CCIR-601 slices which employ spatial prediction (indicated by a ccir.sub.-- compat.sub.-- slice signal of "1"). When switch 1119 is closed, the SIF slice in recon slice store 1113 is interpolated by horizontal interpolator 1120 and passed to switch 1109. Switch 1109 allows either the spatial prediction consisting of the interpolated reconstructed SIF slice, or the temporal prediction output by dual/single field MC predictor 1104 to be used for the current CCIR-601 signal (depending upon the s.sub.-- t.sub.-- comp signal decoded by V/FWL decoder 1103)].
Puri may not explicitly disclose wherein the processor is configured to: motion vector corresponding to a current coding unit, and, based on a difference between a pixel value of a pixel area corresponding to the searched motion vector at a position of the pixel area and a pixel value of the current coding unit at a position corresponding to the position of the pixel area satisfying a preset condition, add, to the additional information, information to use a motion vector of a neighboring coding unit of the current coding unit.
However, Huang discloses wherein the processor is configured to: motion vector corresponding to a current coding unit, and, based on a difference between a pixel value of a pixel area corresponding to the searched motion vector at a position of the pixel area and a pixel value of the current coding unit at a position corresponding to the position of the pixel area satisfying a preset condition, add, to the additional information, information to use a motion vector of a neighboring coding unit of the current coding unit [Huang: Claim 12: wherein the comparing step comprises comparing the predicted motion vectors of any two horizontally neighboring 8.times.8 damaged blocks with each other and comparing the predicted motion vectors of any two vertically neighboring 8.times.8 damaged blocks with each other, wherein the pixel comparison is to calculate difference between external boundary pixels of the damaged block and external boundary pixels of the reference blocks in the search window, wherein the step (e) is performed along a spiral path, and wherein in the step (e), when a difference between the 8.times.8 damaged block and a specific reference block is smaller than a predetermined threshold value, the step (e) is terminated and the specific reference block is determined as the best-match reference block, wherein the predetermined threshold value is DTb=EBME(u, v).times.EBME.beta./EBME.alpha..times..lamda.+.epsilon., where EBME(u, v) represents current first adjacent external boundary matching error at the starting point, (u, v) represents the motion vector for the 8.times.8 damaged block, EBME.alpha. and EBME.beta. denote first adjacent external boundary matching error at the starting point and minimum adjacent external boundary matching error of previous damaged blocks in a current frame respectively, .lamda. is a constant scale factor, and .epsilon. is a constant factor].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method to find a best match block of Huang with the processing of Puri in order to reduce computational load, improving efficiency.










Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri in view of Huang as applied to claim 1 above, and further in view of Sugio (US 2013/0315308 A1).

Regarding Claims 3 and 10, Puri in view of Huang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Puri in view of Huang may not explicitly disclose wherein the additional information is included in a reserved area of a header that corresponds to the encoded frame
However, Sugio discloses wherein the additional information is included in a reserved area of a header that corresponds to the encoded frame [Sugio: ¶ [0269]: FIG. 30 illustrates the data structure of the PMT in detail.  A PMT header is disposed at the top of the PMT.  The PMT header describes the length of data included in the PMT and others.  A plurality of descriptors relating to the multiplexed data is disposed after the PMT header.  Information such as the copy control information is described in the descriptors].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the standard practice in the field of Sugio with the processing of Puri in view of Huang in order to use compatible communications of the art, improving usability.

Regarding Claim 4, Puri in view of Huang disclose(s) all the limitations of Claim 1 and is/are analyzed as previously discussed with respect to that claim.
Puri in view of Huang may not explicitly disclose wherein the additional information includes identification information of at least one frame including a pixel area corresponding to the motion vector 
However, Sugio discloses wherein the additional information includes identification information of at least one frame including a pixel area corresponding to the motion vector and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by obtaining a motion vector and identification information for the current coding unit from the additional information and replacing the current coding unit with a pixel area corresponding to the obtained motion vector in a frame corresponding to the obtained identification information [Sugio: ¶ [0163]: As described above, the present invention makes it possible to prevent propagation of a decoding error while suppressing decrease in coding efficiency by turning off, at constant intervals, the temporal motion vector predictor mode using a motion vector for a current coding unit in a reference picture and instead by adding, in header information, a global motion vector of the reference picture, and coding a motion vector for a coding target picture using the scaled global motion vector.], and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by obtaining a motion vector and identification information for the current coding unit from the additional information and replacing the current coding unit with a pixel area corresponding to the obtained motion vector in a frame corresponding to the obtained identification information [Sugio: ¶ [0013]; ¶ [0149]; and ¶ [0163]].

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri in view of Huang as applied to claim 1 above, and further in view of Gisquet et al. (US 2013/0301734 A1).
	
Regarding Claim 6, Puri in view of Huang disclose(s) all the limitations of Claim 1 and is/are analyzed as previously discussed with respect to that claim.
Puri in view of Huang may not explicitly disclose wherein the additional information includes position information of at least two coding units of which a motion vector is identical and a motion vector of one of the at least two coding units, and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by replacing the current coding unit with a pixel area corresponding to a motion vector of the at least two coding units based on the position information.
However, Gisquet discloses wherein the additional information includes position information of at least two coding units of which a motion vector is identical and a motion vector of one of the at least two coding units, and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by replacing the current coding unit with a pixel area corresponding to a motion vector of the at least two coding units based on the position information [Gisquet: ¶ [0126]: Another way of controlling the diversity is to generate a plurality of second motion information predictors by taking into account the position of the predictor removed from the set of predictors by the reduction process.  For example, if a spatial predictor is removed from the set because it is equal to another predictor, the value of the motion vector of the co-located block, the block situated at the same spatial position in the previous frame, can be taken into account.  If this motion vector exists and if the value of this motion vector is different from all other predictors in the set, the value of this temporal predictor is added in the predictors set in order to replace the spatial predictor at the same position in the current frame.  If the value of this motion vector of the co-located block is the same as the value of any other predictor in the set, the motion vector of the neighboring blocks of the co-located block could be tested.  If any motion vector value is different, other alternative way of controlling the diversity could be used].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine image processing of Puri in view of Huang with the shortcut to reduce computational load of Gisquet in order to improve efficiency.

Regarding Claims 7 and 14, Puri in view of Huang disclose(s) all the limitations of Claim 1 and is/are analyzed as previously discussed with respect to that claim.
Puri in view of Huang may not explicitly disclose wherein the additional information includes information corresponding to regularity between motion vectors for all of the plurality of coding units, and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by obtaining a motion vector corresponding to the current coding unit based on information corresponding to the regularity and replacing the current coding unit with a pixel area corresponding to the obtained motion vector.
However, Gisquet discloses wherein the additional information includes information corresponding to regularity between motion vectors for all of the plurality of coding units, and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by obtaining a motion vector corresponding to the current coding unit based on information corresponding to the regularity and replacing the current coding unit with a pixel area corresponding to the obtained motion vector [Gisquet: ¶ [0126]].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482